 

Exhibit 10.5



 

RETENTION AGREEMENT

 

This Retention Agreement (this “Agreement”) is made and entered into as of
November 17, 2014 (the “Effective Date”), by and between Sevion Therapeutics,
Inc., a Delaware corporation (the “Company”) and Heather Branham (“Employee”).

 

WHEREAS, the Company completed its acquisition of Fabrus, Inc., a Delaware
corporation (“Fabrus”), on May 16, 2014 (the “Transaction”);

 

WHEREAS, the Company has determined that it is in the best interests of the
Company to retain Employee;

 

WHEREAS, the Company and Employee desire to enter into an agreement providing
for the payment of severance benefits to Employee in the event of certain
terminations of Employee’s employment; and

 

WHEREAS, by executing this Agreement, Employee will be acknowledging and
agreeing that, as of the Effective Date, the Company has not experienced a
“Change of Control” for purposes of the Company’s Retention Policy for Officers
(or any other plan, policy or agreement providing for the payment of severance
benefits) (the “Retention Policy”).

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1.            Qualifying Termination. Upon the occurrence of a Qualifying
Termination (as defined in Section 6 below), Employee shall become eligible to
receive the payments and benefits set forth in Section 2, subject to the
limitations set forth in this Agreement (including, without limitation, Section
4), in addition to any unpaid salary and benefits earned through the effective
date of the Qualifying Termination.

 

2.            Severance Benefits upon Qualifying Termination.

 

(a)          Base Salary Continuation. In the event of a Qualifying Termination,
Employee will be entitled to a receive an aggregate amount equal to four (4)
months of Employee’s annual base salary (as in effect on the date of Employee’s
Qualifying Termination) payable in accordance with Section 3 and the regular
payroll practices of the Company.

 

(b)          Health Benefits. Provided Employee and her eligible dependents
elect to continue medical and dental care coverage under the Company’s group
health care plans pursuant to their rights under COBRA (or any similar state
law) following Employee’s Qualifying Termination and subject to Employee’s
compliance with the reimbursement procedures set forth in Section 5, the Company
shall reimburse Employee for the costs Employee incurs to obtain such continued
coverage for the four (4)-month period beginning on the first day of the month
following Employee’s Qualifying Termination. The number of months of continued
benefit coverage provided to Employee hereunder shall, to the maximum extent
permitted by law, reduce the number of months of continued coverage that must be
made available to Employee and her dependents under COBRA (or any similar state
law).

 

 

 

 

(c)          Option Exercisability. Notwithstanding anything to the contrary in
the applicable award agreement, each of Employee’s options to acquire stock of
the Company shall, to the extent vested and exercisable on the effective date of
the Qualifying Termination, remain exercisable until the earlier of (i) the
expiration of its maximum option term, or (ii) twelve months from the effective
date of the Qualifying Termination. For purposes of clarity, any options to
acquire stock of the Company which were awarded or granted that are subject to
performance-based vesting shall no longer vest as a result of a Qualifying
Termination, and shall terminate pursuant to their terms as a result of the
Qualifying Termination.

 

3.            Payment Timing. Subject to Section 8(f)(ii), the Company shall
make the initial base salary continuation payment under Section 2(a) on the
first regularly scheduled payroll date within the sixty (60)-day period measured
from the date of Employee’s Qualifying Termination on which the General Release
(as defined in Section 4 below) is effective and irrevocable. However, should
such sixty (60)-day period span two taxable years, then the initial salary
continuation payment will be made on the first regularly scheduled payroll date
within the portion of that sixty (60)-day period that occurs in the second
taxable year on which the General Release is effective and irrevocable. If one
or more salary continuation payments are delayed pursuant to the preceding
sentence, the initial salary continuation payment will include all amounts that
otherwise would have been paid to Employee during the period beginning on the
date of Employee’s Qualifying Termination and ending on the first payment date
if no such delay had been imposed. Any remaining salary continuation payments
due under this Agreement will be paid in accordance with the regular payroll
practices of the Company.

 

4.            Release Requirement. Notwithstanding anything herein to the
contrary, in order to receive any severance payments or benefits pursuant to
this Agreement, Employee must first execute and deliver to the Company, within
twenty-one (21) days (or forty-five (45) days, if such longer period is required
under applicable law) after the effective date of Employee’s Qualifying
Termination, a general settlement and release agreement in such form as provided
by the Company (a “General Release”), and such General Release must become
effective and enforceable in accordance with its terms following the expiration
of any applicable revocation period under federal or state law. If such General
Release is not executed and delivered to the Company within the applicable
twenty-one (21) (or forty-five (45))-day period hereunder or does not otherwise
become effective and enforceable in accordance with its terms, then no severance
benefits will be provided to Employee under this Agreement.

 

5.            Reimbursement Procedure. In order to obtain reimbursement for the
costs Employee incurs to obtain the continued medical and dental care coverage
provided for under Section 2 (the “Health Insurance Costs”), Employee must
submit appropriate evidence to the Company of each periodic payment within sixty
(60) days after the required payment date for those Health Insurance Costs and
the Company shall reimburse Employee for that payment within thirty (30) days
after receipt of that submission. All such reimbursements shall be subject to
the provisions of Section 8(f)(iii).

 

6.            Definitions. For purposes of this Agreement, the following
definitions shall be in effect:

 

(a)          Cause. The term “Cause” shall mean any of the following:

 

 

 

 

(i)          Failure by Employee, other than by reason of disability, to
substantially perform duties consistent with those expected of a person holding
Employee’s position within twenty (20) business days following Employee’s
receipt of written notice of such failure (which notice shall have been
authorized by the Board and shall set forth in reasonable detail the purported
failure to perform and the specific steps to cure such failure, which shall be
consistent with the terms hereof);

 

(ii)         Employee’s misappropriation of the Company’s funds or willful
misconduct which results in material damage to the Company; or

 

(iii)        Employee’s conviction of, or plea of nolo contendere to, any crime
constituting a felony under the laws of the United States or any State thereof,
or any crime constituting a misdemeanor under any such law involving moral
turpitude.

 

(b)          Good Reason. The term “Good Reason” shall mean any action by the
Company which results in:

 

(i)          A material diminution of Employee’s position or Employee’s
authority, duties or responsibilities;

 

(ii)         A material reduction in Employee’s annual base salary; or

 

(iii)        A change by the Company in the location at which Employee performs
her principal duties for the Company to a new location that is outside a radius
of 50 miles from Employee’s principal residence and outside a radius of 50 miles
from the location at which Employee previously performed her principal duties
for the Company;

 

provided, that, the foregoing events shall not be deemed to constitute Good
Reason unless Employee shall have notified the Board in writing of the
occurrence of such event(s) within ninety (90) days of the initial existence of
the condition and the Board shall have failed to have cured or remedied such
event(s) within thirty (30) days of its receipt of such written notice or which
breach the Company shall have failed to begin to attempt to cure during said
thirty (30)-day period if the breach is not curable during the thirty (30)-day
period. If the event is not cured during the thirty (30)-day period (or the
Company shall have failed to begin to attempt to cure the event during such
thirty (30)-day period), Employee’s employment shall terminate on the ninetieth
(90th) day following the date of Employee’s notice to the Board of the event
constituting Good Reason, unless the Board and Employee agree in writing to an
extension of Employee’s termination date.

 

(c)          Qualifying Termination. The term “Qualifying Termination” shall
mean any of the following:

 

(i)          The Company terminates Employee’s employment without Cause during
the twelve (12)-month period commencing with the Effective Date; or

 

(ii)         Employee voluntarily terminates her employment with the Company for
Good Reason (following the applicable notice and cure period requirements
specified in Section 6(c)) on or after December 1, 2014, which termination
becomes effective during the twelve (12)-month period commencing with the
Effective Date.

 

 

 

 

7.            Employee’s Acknowledgment. By executing this Agreement, Employee
acknowledges and agrees that, as of the Effective Date, the Company has not
experienced a “Change of Control” for purposes of the Retention Policy. Employee
also specifically acknowledges and agrees that neither the Company’s acquisition
of Fabrus nor the issuance of shares in connection with such acquisition
resulted in a “Change of Control” for purposes of the Retention Policy.

 

8.            Miscellaneous Provisions.

 

(a)          Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Employee, mailed notices
shall be addressed to Employee at the home address which Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

(b)          Entire Agreement; Severance Benefits Not Duplicative. This
Agreement and the Retention Policy contain the entire agreement of Employee and
the Company with respect to severance or termination pay. If Employee becomes
entitled to receive severance benefits under the Retention Plan or any other
severance plan, policy, program or agreement as a result of a Qualifying
Termination, Employee’s severance benefits under this Agreement will be reduced
by the severance benefits paid to Employee under such other severance plan,
policy, program or agreement, in the manner determined by the Company.

 

(c)          Successors.

 

(i)          The Company shall require any successor (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent as the Company would be required to perform it in the absence of
a succession. Unless expressly provided otherwise, “Company” as used herein
shall mean the Company as defined in this Agreement and any successor to its
business and/or assets as described above.

 

(ii)         This Agreement and all rights of Employee hereunder shall inure to
the benefit of, and be enforceable by, Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

(d)          Taxes. All payments and benefits made pursuant to this Agreement
(including all reimbursements for Health Insurance Costs, to the extent such
reimbursements are treated as taxable wages) will be reported as taxable wages
on a Form W-2 and will be subject to deduction of all required federal, state,
local and foreign withholding taxes and any other employment taxes the Company
may be required to collect or withhold.

 

(e)          No Assignment. Employee’s rights hereunder may not be anticipated,
assigned, attached, garnished, optioned, transferred or made subject to any
creditor’s process, whether voluntarily, involuntarily or by operation of law,
except by will or the laws of descent and distribution. Any action in violation
of this Section 8(e) shall be void.

 

 

 

 

(f)          Internal Revenue Code Section 409A.

 

(i)          This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
or an exemption thereunder and shall be interpreted, administered and applied in
accordance with such intent. Any payments under this Agreement that may be
excluded from Section 409A pursuant to Treasury Regulation 1.409A-1(b)(4) (the
so-called “short-term deferral exception”) or Treasury Regulation
1.409A-1(b)(9)(iii) (the so-called “involuntary separation pay exception”) shall
be excluded from Section 409A to the maximum extent possible.

 

(ii)         Notwithstanding any provision in this Agreement to the contrary, no
payment or benefit under this Agreement that constitutes an item of deferred
compensation under Section 409A and becomes payable by reason of a Qualifying
Termination will be made to Employee unless such Qualifying Termination
constitutes a “separation from service,” within the meaning of Section 409A and
the Treasury Regulations thereunder. For purposes of this Agreement, each amount
to be paid or benefit to be provided to Employee shall be treated as a separate
identified payment or benefit for purposes of Section 409A. In addition, no
payment or benefit that constitutes an item of deferred compensation under
Section 409A and becomes payable by reason of Employee’s separation from service
will be made to Employee prior to the earlier of (i) the first day of the
seventh month following the date of such separation from service or (ii) the
date of Employee’s death, if Employee is deemed at the time of such separation
from service to be a specified employee (as determined in accordance with
Section 409A and the Treasury Regulations thereunder) and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Section 409A. Upon the expiration of the applicable deferral period, all
payments and benefits deferred pursuant to this paragraph (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or provided to Employee in a lump sum on the first
day of the seventh month after the date of Employee’s separation from service
or, if earlier, the first day of the month immediately following the date the
Company receives proof of Employee’s death. Any remaining payments or benefits
due under this Agreement will be paid in accordance with the normal payment
dates specified herein.

 

(iii)        Any reimbursements or other in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (1) all such
reimbursements will be made on or before the last day of the your taxable year
following the taxable year in which Employee incurred such reimbursed expense,
(2) the right to reimbursement or in-kind benefits will not be subject to
liquidation or exchange for another benefit, (3) the amount of expenses eligible
for reimbursement, or the in-kind benefits provided, during any taxable year of
Employee will not affect the expenses eligible for reimbursement, or the in-kind
benefits to be provided, in any other taxable year of Employee , and (4) any
reimbursement will be for expenses incurred only during the period of time
specified in this Agreement.

 

(g)          Amendments. This Agreement may not be amended or modified except by
an instrument in writing executed by, or on behalf of, Employee and the Company.

 

(h)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument. Facsimile or other electronic copies of such
signed counterparts may be used in lieu of the originals for any purpose.

 

 

 

 

(i)          Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
Jersey without regard to the conflicts of laws principles thereof.

 

IN WITNESS WHEREOF, each of the parties has executed this Retention Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.

 

  EMPLOYEE:       /s/ Heather Branham   Heather Branham       Sevion
therapeutics, Inc.:       /s/ Joel Brooks         By: Joel Brooks         Its:
CFO

 

 

